Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 1 of 7 - Page ID#: 371
                                                                l~attt.trm D:is1:rict of Kentucky
                                                                         ~ft LED

                      UNITED STATES DISTRICT COURT                                 DEC 1 ' 2018
                      EASTERN DISTRICT OF KENTUCKY
                    /VcRnleRN~ DIVISION
                                                                                          ,.J ,..SHLAND
                                                                                     a•::i;ERT R. CARR
                                ASHLAND                                     ,,_,.;··..·    ., J!STRICT COURT



 CRIMINAL ACTION NO. 0:18-CR-08-S-DLB

 UNITED STATES OF AMERICA                                                           PLAINTIFF


 V.                                PLEA AGREEMENT


 MARK S. LOCKWOOD, JR.,                                                       DEFENDANT

                                        * * * * *
        1. Pursuant to Federal Rule of Criminal Procedure 11 (c), the Defendant will enter

 a guilty plea to Count I of the Superseding Indictment, charging a violation of 21 U.S.C.

 § 846, conspiracy to distribute 50 grams or more of a mixture or substance containing a

 detectable amount of methamphetamine, a Schedule II controlled substance. Pursuant to

 Rule ll(c)(l)(A), the United States will move at sentencing to dismiss Counts 2, 5, & 6

 and the original Indictment.

        2. The essential elements of Count 1 are:

               (a) First, that two or more persons formed, reached, or entered into an
               agreement or understanding to distribute a mixture or substance containing
               a detectable amount of methamphetamine, a Schedule II controlled
               substance;

               (b) Second, that at some time during the existence or life of the agreement or
               understanding, the Defendant knew the purpose of the agreement and
               deliberately joined the agreement or understanding; and

               (c) Third, the amount of methamphetamine attributable to the Defendant as
               a result of his own conduct or the conduct of others reasonably foreseeable
               to him was 50 grams or more.
Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 2 of 7 - Page ID#: 372




        3. As to Count 1, the United States could prove the following facts that establish the

 essential elements of the offense beyond a reasonable doubt, and the Defendant admits

 these facts:

                (a) On March 16, 2018, the Morehead Police Department responded to a 911
        call from the Days Inn Motel in Rowan County, Kentucky. The caller advised that
        a male and female subject were involved in an altercation, that the male subject
        pointed a gun at the female, and the male subject left the area in a Black Lincoln
        Navigator with Ohio tags HHT9297. While en route to the scene, Officer Joshua
        Ison observed a vehicle matching the caller's description. Officer Ison made a U-
        tum to initiate a traffic stop on the vehicle. Lockwood, the driver, accelerated and
        made a reckless tum into a parking lot. The vehicle continued a bit further until it
        came to a dead end. Cantrell, the backseat passenger, then exited the vehicle and
        began to flee on foot. Officer Ison drew his pistol and ordered the individual to
        "Stop! Show me your hands! Get on the ground!" Cantrell ignored Officer !son's
        orders, turned back toward the vehicle, jumped in the back passenger seat, and
        appeared to move things around in the back seat.

                (b) Lockwood, Cantrell, and the front seat passenger, Jessica DeBarr were
        removed from the vehicle. Officers seized $640 in mostly small bills from
        Lockwood's front pocket and two baggies of suspected methamphetamine from
        Lockwood's person. In the vehicle, officers located a pistol box in the front
        passenger cargo area. In the backseat where Cantrell had been sitting, officers
        located a fully loaded 9mm Taurus Pistol in close proximity to a bag containing a
        large quantity of suspected methamphetamine. An additional bag containing a large
        quantity of suspected methamphetamine was located in the backseat cargo area near
        a box ofziplock bags. Officers also executed a search warrant at Lockwood's room
        at the Days Inn, where they located a small quantity of suspected methamphetamine.
        All three defendants admitted to having been at the Days Inn, to an argument
        occurring at that location with another female, and to leaving that location together
        prior to being stopped by Officer Ison.

              (c) All of the suspected narcotics were sent to Kentucky State Police
        Forensics Laboratory for further analysis and were confirmed to be 418 grams of
        methamphetamine and 7.1 grams of fentany 1. Methamphetamine and Fentany1 are
        Schedule II controlled substances.

               (d) The quantity of methamphetamine seized is consistent with trafficking,
        not personal use. Much of the methamphetamine is pre-measured and packaged for

                                               2
Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 3 of 7 - Page ID#: 373



        sale in approximately one-ounce increments. The packaging of these baggies
        matches the packaging materials located in the purse belonging to Debarr.

              ( e) Lockwood admits that he conspired with Debarr and Cantrell to package
        and distribute methamphetamine throughout Rowan County, Kentucky and
        surrounding areas. Lockwood further admits that Cantrell possessed the firearm and
        attempted to conceal that firearm in the backseat cargo area during the traffic stop.

        4. The statutory punishment for Count 1 is imprisonment for not less than 5 years

 and not more than 40 years imprisonment, a fine of not more than $5,000,000, and a term

 of supervised release of not less than 4 years. A mandatory special assessment of $100

 applies, and the Defendant will pay this assessment to the U.S. District Court Clerk at the

 time of the entry of the plea.

        5. Pursuant to Rule ll(c)(l)(B), the United States and the Defendant recommend

 the following sentencing guidelines calculations, and they may object to or argue in favor

 of other calculations. This recommendation does not bind the Court.

              (a) The United States Sentencing Guidelines (U.S.S.G.), November 1, 2018
        manual, will determine the Defendant's guidelines range.

               (b) Pursuant to U.S.S.G. § IBI.3, the Defendant's relevant conduct includes
        the facts set forth above in paragraph 3 and the provided discovery materials.

               (c) Pursuant to U.S.S.G. § 2Dl.l(c)(6), the base offense level is 28 because
        the drug quantity is at least 350 grams but less than 500 grams of methamphetamine.

              (d) Pursuant to U.S.S.G. § 2Dl.l(b)(l), increase by 2 levels because a
        dangerous weapon was possessed.

               (e) Pursuant to U.S.S.G. § 3El .1 and unless the Defendant commits another
        crime, obstructs justice, or violates a court order, decrease the offense level by
        2 levels for the Defendant's acceptance of responsibility. If the offense level
        determined prior to this 2-level decrease is level 16 or greater, the United States will
        move at sentencing to decrease the offense level by 1 additional level based on the
        Defendant's timely notice of intent to plead guilty.

                                               3
Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 4 of 7 - Page ID#: 374




        6. No agreement exists about the Defendant's criminal history category pursuant to

 U.S.S.G. Chapter 4.

        7. The Defendant will not file a motion for a decrease in the offense level based on

 a mitigating role pursuant to U.S.S.G. § 3Bl.2 or a departure motion pursuant to U.S.S.G.

 Chapter 5, Parts H or K. The Defendant also will not seek a sentence below the advisory

 sentencing guidelines range as determined by the Court at sentencing.

        8. The Defendant waives the right to appeal the guilty plea, conviction, and

 sentence. Except for claims of ineffective assistance of counsel, the Defendant also waives

 the right to attack collaterally the guilty plea, conviction, and sentence.

        9. The Defendant agrees to cooperate fully with the United States Attorney's Office

 by making a full and complete financial disclosure. Within 30 days of pleading guilty, the

 Defendant agrees to complete and sign a financial disclosure statement or affidavit

 disclosing all assets in which the Defendant has any interest or over which the Defendant

 exercises control, directly or indirectly, including those held by a spouse, nominee, or other

 third party, and disclosing any transfer of assets that has taken place within three years

 preceding the entry of this plea agreement. The Defendant will submit to an examination,

 which may be taken under oath and may include a polygraph examination. The Defendant

 will not encumber, transfer, or dispose of any monies, property, or assets under the

 Defendant's custody or control without written approval from the United States Attorney's

 Office. If the Defendant is ever incarcerated in connection with this case, the Defendant

 will participate in the Bureau of Prisons Inmate Financial Responsibility Program,

                                                4
Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 5 of 7 - Page ID#: 375



 regardless of whether the Court specifically directs participation or imposes a schedule of

 payments. If the Defendant fails to comply with any of the provisions of this paragraph,

 the United States, in its discretion, may refrain from moving the Court pursuant to U.S.S.G.

 § 3El.l(b) to reduce the offense level by one additional level, and may argue that the

 Defendant should not receive a two-level reduction for acceptance of responsibility under

 U.S.S.G. § 3El.l(a).

        10. The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

 whatever monetary penalties are imposed by the Court will be due and payable

 immediately and subject to immediate enforcement by the United States. If the Court

 imposes a schedule of payments, the Defendant agrees that it is merely a minimum

 schedule of payments and not the only method, nor a limitation on the methods, available

 to the United States to enforce the judgment. The Defendant waives any requirement for

 demand of payment on any fine, restitution, or assessment imposed by the Court and agrees

 that any unpaid obligations will be submitted to the United States Treasury for offset. The

 Defendant authorizes the United States to obtain the Defendant's credit reports at any time.

 The Defendant authorizes the U.S. District Court to release funds posted as security for the

 Defendant's appearance bond in this case, if any, to be applied to satisfy the Defendant's

 financial obligations contained in the judgment of the Court.

        11. If the Defendant violates any part of this Agreement or testifies contrary to the

 facts he admits in paragraph 3 of this Agreement, the United States may void this




                                              5
Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 6 of 7 - Page ID#: 376



 Agreement and seek an indictment for any violations of federal laws, and the Defendant

 waives any right to challenge the initiation of additional federal charges.

        12. This document and the supplement contain the complete and only Plea

 Agreement between the United States Attorney for the Eastern District of Kentucky and

 the Defendant. The United States has not made any other promises to the Defendant.

        13. This Agreement does not bind the United States Attorney's Offices in other

 districts, or any other federal, state, or local prosecuting authorities.

        14. The Defendant and the Defendant's attorney acknowledge that the Defendant

 understands this Agreement, that the Defendant's attorney has fully explained this

 Agreement to the Defendant, and that the Defendant's entry into this Agreement is

 voluntary.




                                                 6
      Case: 0:18-cr-00008-DLB-EBA Doc #: 84 Filed: 12/11/18 Page: 7 of 7 - Page ID#: 377
'-.   ...




                                                     ROBERT M. DUNCAN, JR.
                                                     UNITED STATES ATTORNEY
                                   l                        . )
                           I /')
                       I_'._/ ! I I y                             /
             Date: - - - - . .' . . -; -"---
                                         --    By:
                                                     Lauren T~ner Bradley
                                                     Assistant.United States Attorney



             Date:    I Yftt /1Y




             Date:     I   h/L I /1 Y
                                                     Michael Curtis
                                                     Attorney for Defendant




                                                 7
